        Case 5:16-cv-06370-EJD Document 441 Filed 11/06/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                           SAN JOSE DIVISION
                              Honorable Edward J. Davila
                                Courtroom 1 - 5th Floor

                     TITLE: Optronic v Ningbo Sunny
                     CASE NUMBER: 5:16cv06370EJD
                            Minute Order and Trial Log

Date: 11/6/2019
Time in Court: 8:43-10:30am,10:49-12:07pm,1:20-3:04,3:25-4:53pm
Total: 6 Hrs. 17 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 8)

Further Jury Trial held. Testimony heard and evidence entered
Witness #3 Deborah Woodward, Witness #4 Victor Aniceto, Witness #5 Jason Espinosa
Please see trial log attached.
Further Jury Trial set for Friday, November 8, 2019 at 8:30 am

The following exhibits are marked for identification:
Plaintiffs: 1322,1323,1028,1042,1041,1930,1931,1932,1084,1096,1439(A)
Through(G),1405,1410,1799,1485
Defendants:
2080,2081,2082,2083,2084,2085,2014,2014(A),2036,2038,2061,2106,2087,2194,2199,2171,
2148,

The following exhibits are admitted into evidence:
Plaintiffs: 1322,1323(entire document),1028,1042,1041,1930, 1931,1932,1084,1096,1439(A)
through(G),1405,1410,1799,1485

Defendants: 2080,2081,2082,2083,2084,2085,2014,2014(A),2036,2038,2061,2106,2194,2199,
2171,2148

                                                                                Adriana M. Kratzmann
                                                                                    Courtroom Deputy
                                                                                     Original: E-Filed
      Case 5:16-cv-06370-EJD Document 441 Filed 11/06/19 Page 2 of 5



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                    TRIAL LOG

TRIAL DATE: 11/6/2019          REPORTER(S):                       CLERK:
                               Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                               Shortridge
PLF   DEFT     TIME       DESCRIPTION


              8:43 am     Jury seated. Court in session with Counsel

DX            8:44 am     Further direct examination of W#3 continues by Plaintiff’s Counsel
                          Matthew Borden
              8:53 am     Sidebar

              8:56 am     Examination resumes

              9:00 am     Direct examination of W#3 concludes

      CX      9:00 am     Cross examination of W#3 begins by Defendant’s Counsel Dylan
                          Ballard
      EX                  ADMITTED – EX 2080

      EX                  ADMITTED – EX 2081

      EX                  ADMITTED – EX 2082

      EX                  ADMITTED – EX 2083

      EX                  ADMITTED – EX 2084

      EX                  ADMITTED – EX 2085

              9:13 am     Plaintiff’s call next witness W#4 Victor Aniceto, witness sworn

CX            9:14 am     AS-ON cross examination of W#4 Victor Aniceto by Plaintiff’s Counsel
                          Ronald Fisher


                                          2
      Case 5:16-cv-06370-EJD Document 441 Filed 11/06/19 Page 3 of 5




TRIAL DATE: 11/6/2019         REPORTER(S):                       CLERK:
                              Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                              Shortridge
EX                       ADMITTED – EX 1322

EX                       ADMITTED – EX 1323 (The entire document) Pg. 14 was admitted
                         on 10/25/2019
EX                       ADMITTED – EX 1028

EX                       ADMITTED – EX 1042

EX                       ADMITTED – EX 1041

              10:30 am   Court takes 15 min recess

              10:49 am   Jury seated. Court in session with Counsel

      DX      10:50 am   Direct examination of W#4 Victor Aniceto begins by Defendant’s
                         Counsel Leo Caseria
      EX                 ADMITTED – EX 2014

      EX                 ADMITTED – EX 2014(A) Attachment to Ex. 2014 Email

      EX                 ADMITTED – EX 2036 (Only as to state of mind)

              12:07pm    Court takes lunch recess

              1:20 pm    Jury seated. Court in session with Counsel

              1:24 pm    Sidebar

              1:27 pm    Examination resumes

      EX                 ADMITTED – EX 2038 (Only as to state of mind)

      EX                 ADMITTED – EX 2061 (Only as to state of mind)

RCX           1:39 pm    AS-ON Re-cross examination of W#4 Victor Aniceto by Plaintiff’s
                         Counsel Ronald Fisher
EX                       ADMITTED – EX 1930

EX                       ADMITTED – EX 1931

                                         3
     Case 5:16-cv-06370-EJD Document 441 Filed 11/06/19 Page 4 of 5




TRIAL DATE: 11/6/2019        REPORTER(S):                       CLERK:
                             Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                             Shortridge
EX                      ADMITTED – EX 1932

EX                      ADMITTED – EX 1084

             2:18 pm    W#4 testimony concludes, and witness is excused

             2:19 pm    Plaintiff’s moves for the admission of Exhibit 1096 (was displayed on
                        11/5/2019)
EX                      ADMITTED – EX 1096

             2:20 pm    Plaintiff’s call next witness, W#5 Jason Espinosa, witness sworn

DX           2:21 pm    Direct examination of W#5 Jason Espinosa begins by Plaintiff’s Counsel
                        Matthew Borden
EX                      ADMITTED – EX 1439(A)

EX                      ADMITTED – EX 1439 (B)

EX                      ADMITTED – EX 1439 (C)

EX                      ADMITTED – EX 1439 (D)

EX                      ADMITTED – EX 1439 (E)

EX                      ADMITTED – EX 1439 (F)

EX                      ADMITTED – EX 1439 (G)

EX                      ADMITTED – EX 1405

EX                      ADMITTED – EX 1410

EX                      ADMITTED – EX 1799

EX                      ADMITTED – EX 1485

             3:04 pm    Court takes 15 min recess

             3:25 pm    Jury seated. Court in session with Counsel


                                        4
     Case 5:16-cv-06370-EJD Document 441 Filed 11/06/19 Page 5 of 5




TRIAL DATE: 11/6/2019         REPORTER(S):                       CLERK:
                              Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                              Shortridge
     CX                 Cross examination of W#5 Jason Espinosa begins by Defendant’s
                        Counsel Joy Siu
     EX                 ADMITTED – EX 2106

     EX                 IDENTIFICATION – EX 2087

             3:52 pm    Sidebar (objection to exhibit 2087)

             4:00 pm    Cross examination resumes

     EX                 ADMITTED – EX 2194

     EX                 ADMITTED – EX 2199

     EX                 ADMITTED – EX 2171

     EX                 ADMITTED – EX 2148

     EX                 IDENTIFICATION – EX 2152

             4:27 pm    Jury admonished and excused for the day and to return on Friday
                        11/8/2019 at 8:30 am
             4:28 pm    The Court requested that W#5 steps down and to leave the courtroom

             4:28 pm    Court in session outside presence of Jury. Court heard objection to
                        Exhibit 2152
                        Court will admit pg. 1 top portion and pg. 6 with redaction, objection
                        sustained as to rest of pg. 1 of Exhibit 2152
     EX                 ADMITTED – EX 2152 (Pg.1 top portion, pg. 6 w/redactions)

             4:53 pm    Court adjourned for the day. Further Jury Trial on Friday 11/8/2019




                                        5
